Exhibit 10.4

PUGET TECHNOLOGIES INC

CONVERTIBLE DEBENTURE

$50,000.00

January 29, 2015

THIS DEBENTURE HAS NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933
(THE "ACT") OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AS TO THIS DEBENTURE OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

FOR VALUE RECEIVED, the undersigned, Puget Technologies Inc, a Nevada
corporation (the "Company" or the “Borrower”), hereby promises to pay to
Macallan Partners, LLC (the "Lender"), or its registered assigns, the principal
sum of FIFTY THOUSAND dollars ($50,000.00), together with interest (computed on
the basis of a three hundred sixty (360) day year of twelve (12) thirty (30) day
months) on the unpaid principal balance of this Debenture from the date of this
Debenture until paid, at the rate of Eight percent (8%) per annum.

1.

PAYMENT.

(a)

Payments of the principal of and interest on this Debenture shall be made in
lawful money of the United States of America at the current address of the
registered holder of this Debenture as recorded in the Company’s books. Payments
shall be made by mandatory conversion, unless this Debenture is prepaid at the
Company’s option in accordance with Section 1(c) or unless there is a default in
accordance with Section 5(b).   

(b)

Interest accruing on the outstanding principal balance of this Debenture during
the term of this Debenture shall be paid at the Maturity Date, which shall be
February 5, 2016. Upon the occurrence of any Event of Default (as such term is
defined hereinafter) and acceleration of the indebtedness hereunder, or after
the Maturity Date (including without limitation any time from and after the
entry of a judgment for sums due), any unpaid principal of this Debenture shall
bear interest at the rate of eighteen percent (18%) per annum until paid.  There
shall be a 10 day grace period for payments to be made hereunder (but interest
shall be computed to the actual date of payment).

(c)

The outstanding principal balance of this Debenture, together with all accrued
but unpaid interest thereon, may be prepaid, at the Company's option at any time
prior to the Maturity Date, provided that the Company shall give written notice
of any such prepayment to the registered holder of this Debenture no later than
ten (10) business days prior to the date the Company intends to make a
prepayment (the “Prepayment Date”). Such amount must be paid in

1




cash on or before the next business day following the expiration of the 10
business day notice period. Notwithstanding the Company’s notification of
prepayment, the Lender may still convert any remaining balance of this Debenture
pursuant to its terms until full prepayment has occurred. Upon the Prepayment
Date the Company shall pay a prepayment penalty on the outstanding principal
balance plus all accrued and unpaid interest thereon and any applicable fees and
expenses (the “Prepayment Penalty”). Upon the Prepayment Date the Company shall
pay a prepayment penalty based upon the following schedule: If prepayment is
made within 60 days from the date of this Debenture then 130% of the outstanding
principal balance plus all accrued and unpaid interest thereon will be due, if
prepayment is made between 61-120 days from the date of this Debenture then 140%
of the outstanding principal balance plus all accrued and unpaid interest
thereon will be due, if prepayment is made between 121 days from the date of
this Debenture and the maturity date then 150% of the outstanding principal
balance plus all accrued and unpaid interest thereon will be due (the
“Prepayment”).  

2.

REGISTRATION AND TRANSFER.

(a)

The Company shall maintain at its principal executive offices a register for
this Debenture, in which the Company shall record the name and address of the
person in whose name this Debenture has been issued and the name and address of
each transferee and prior owner thereof.  The Company may deem and treat the
person in whose name this Debenture is so registered as the holder and owner
thereof for all purposes and all notices hereunder to the registered holder may
be to the address indicated on such register.

(b)

This Debenture may be transferred only by the surrendering thereof for
registration of transfer duly endorsed, or accompanied by a written instrument
of transfer duly executed, by the registered holder.  The Company may condition
its registration of such transfer upon (a) the opinion of counsel reasonably
acceptable to the Company that the transfer of this Debenture does not violate
the Act or any state securities or blue sky laws, and (b) the payment to it of a
sum sufficient to cover any stamp tax or other governmental charge imposed in
respect of such transfer.

3.

COMMON STOCK CONVERSION RIGHTS AND SHARE RESERVATION RIGHTS.

(a)

The Lender has the right, at any time after the date of this debenture, at its
election, to convert all or part of the outstanding and unpaid principal sum and
accrued interest (and any other fees) on this Debenture, into fully paid and
non-assessable shares of common stock of the Company as per the following
conversion formula: Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price. The Conversion Price
is equal to: 50% of the lowest traded price during the 20 trading days prior to
the election to convert. If conversion shares are not deliverable by DWAC then
an additional 5% discount will apply to the conversion price. If the shares are
ineligible for deposit





2




into the DTC system for any reason and only eligible for “X clearing” or if the
Company’s common stock price closes below 0.005 at any time while this Debenture
is outstanding then an additional 15% discount will apply to the conversion
price. However, if the Company’s common stock price at any time loses “the bid”
(ex: .0001 on “the ask” with zero market makers on the bid as per level 2
quotations), then the conversion price may, in the Lender’s sole and absolute
discretion, be reduced to a fixed price of .00001. Notice of Lender’s conversion
may be delivered to Borrower by method of Lender’s choice (including but not
limited to email, facsimile, mail, overnight courier, or personal delivery), and
all conversions shall be cashless and not require further payment from the
Lender. If no objection is delivered from Borrower to Lender regarding
calculations in the conversion notice within 24 hours of delivery of the
conversion notice, the Company shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such conversion notice and waived
any objection thereto. The Company shall deliver the shares from any conversion
to Lender (in any name directed by Lender) within 2 (two) business days of
conversion notice delivery. At no time will the lender convert any amount of the
Debenture into common stock that would result in the lender owning more than
4.99% of the company’s common stock outstanding.

(b)

The obligations of the Borrower under this Debenture shall be secured by shares
of the common stock of the Company, assigned to a reserve to be administered by
the Company’s Transfer Agent, for the benefit of the Lender. The Borrower shall
irrevocably place 5,000,000 shares of the Company’s common stock on reserve with
the Company’s Transfer Agent to ensure that there are sufficient shares
available for the conversion of this Debenture. So long as any portion of the
Debenture(s) is outstanding, the Company shall take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Debenture(s), a number
of shares of Common Stock equal to, at minimum, 4 times (4x) the value of the
outstanding principal and interest of the Debenture(s) as shall from time to
time be necessary to effect the conversion of all of the Debenture(s) then
outstanding (without regard to any limitations on conversions) (the “Required
Reserve Amount”).

(c)

Insufficient Authorized Shares. If, notwithstanding Section 3(b), and not in
limitation thereof, at any time while any of the Debenture(s) remain outstanding
the Company does not have a sufficient number of authorized and unreserved
shares of Common Stock to satisfy its obligation to reserve for issuance upon
conversion of the Debenture(s) at least a number of shares of Common Stock equal
to the Required Reserve Amount (an “Authorized Share Failure”), then the Company
shall immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for the Debenture(s) then outstanding. Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than thirty (30) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholders for the


3




approval of an increase in the number of authorized shares of Common Stock.  In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its reasonable best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.

(d)

In the event that the outstanding shares of the common stock subject to the
conversion are changed into or exchanged for a different number or kind of
shares of the Company or other securities of the Company by reason of merger,
consolidation, re-capitalization, re-classification, stock split, stock dividend
or combination of shares, the Company shall make an appropriate and equitable
adjustment in the number and kind of shares as to which the conversion shall be
applicable, to the end that after such event the Lender’s proportionate interest
is preserved after the occurrence of such event.

(e)

If Borrower fails to deliver shares in accordance with the timeframe stated this
Section; the Lender, at any time prior to selling all of those shares, may
rescind any portion, in whole or in part, of that particular conversion
attributable to the unsold shares and have the rescinded conversion amount
returned to the Principal Sum with the rescinded conversion shares returned to
the Company (under Lender’s and Borrower’s expectations that any returned
conversion amounts will tack back to the original date of this Debenture). In
addition, for each conversion, in the event that shares are not delivered by the
fourth business day (inclusive of the day of conversion), a penalty of $2,000
per day will be assessed for each day after the third business day (inclusive of
the day of the conversion) until share delivery is made; and such penalty will
be added to the Principal Sum of this Debenture (under Lender’s and Borrower’s
expectations that any penalty amounts will tack back to the original date of
this Debenture).

4.

ADJUSTMENT FOR CAPITAL CHANGES; MERGER OR CONSOLIDATION; NON DILUTION
PROVISIONS.

(a)

If the Company declares or pays a dividend on its common stock payable in common
stock, or other securities, subdivides the outstanding common stock into a
greater amount of common stock, or engages in any reclassification, exchange or
substitution transaction (an “Event”), then the conversion price shall be
automatically adjusted to provide the Lender with the same percentage ownership
in the Stock of the Company that it would have had if the conversion had been
accomplished immediately prior to the Event.

(b)  If any merger or consolidation of the Company or the sale of all or
substantially all of its assets shall occur, then, as a condition to such
merger, consolidation or sale, lawful and adequate provision shall be made
whereby the registered holder of this Debenture shall thereafter have the right
to receive upon the basis and upon the terms and conditions specified herein
(including, without limitation, payment of the applicable Conversion Price) and
in lieu of the shares of Common Stock of the Company immediately theretofore


4




receivable upon conversion of this Debenture, such shares of stock, securities
or assets as may be issued or payable with respect to or in exchange for such
shares of Common Stock immediately theretofore receivable by such holder had
such merger or consolidation not taken place.  The Company shall not affect any
such consolidation or merger, unless prior to or simultaneously with the
consummation thereof, the successor (if other than the Company) resulting from
such consolidation or merger shall assume, by written instrument executed and
delivered to the holder, the obligation to deliver to the holder such shares of
stock, securities or assets as, in accordance with the foregoing provisions, the
holder may be entitled to receive.  

(c)

 The Company will at all times reserve and keep available out of its authorized
Common Stock, for the purpose of issuance upon conversion of this Debenture as
herein provided, the maximum number of shares of Common Stock as shall then be
issuable upon the exercise of the conversion privileges set forth herein. The
Company covenants that all shares which shall be so issuable shall, upon the
conversion of this Debenture as herein provided, be duly and validly issued and
fully paid and nonassessable by the Company.

5.

EVENTS OF DEFAULT.

           

(a)

The following shall constitute an event of default (an “Event of Default”):

(i) the Company shall fail to pay any principal under this Debenture when due
and payable (or payable by conversion) thereunder; or

(ii) the Company shall fail to pay any interest or any other amount under this
Debenture when due and payable (or payable by conversion) thereunder; or

(iii) a receiver, trustee or other similar official shall be appointed over the
Company or a material part of its assets and such appointment shall remain
uncontested for twenty (20) days or shall not be dismissed or discharged within
sixty (60) days; or

(iv) the Company shall become insolvent or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; or

(v) the Company shall make a general assignment for the benefit of creditors; or

(vi) the Company shall file a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); or

(vii) an involuntary insolvency proceeding shall be commenced or filed against
the Company; or

(viii) the Company shall lose its status as “DTC Eligible” or the Company’s
shareholders shall lose the ability to deposit (either electronically or by
physical





5




certificates, or otherwise) shares into the DTC System; or the shares of the
Company no longer allow for DWAC transfer for the shares; or

(ix) the Company shall become delinquent in its filing requirements as a
fully-reporting issuer registered with the SEC or otherwise causing a class of
the Company’s equity securities to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Securities Exchange Act of
1934, as amended; or                           

(x)  the Company shall fail to maintain the Required Reserve Amount as set forth
in Section 3(b) or shall otherwise fail to maintain sufficient common shares
authorized and available to satisfy the lender’s conversions for as long as this
Debenture remains unpaid in whole or in part.

(xi)   the Company shall fail to maintain communication with Lender or shall
fail to update its contact information with Lender or shall otherwise ignore the
Lender’s attempts at communication.

(b)  Upon the occurrence of an Event of Default, the Lender may declare by
written notice all the then unpaid principal and interest outstanding, as well
as any applicable penalties, fees and a penalty of 150% of the unpaid principal
balance to be due and payable, without presentation, demand, protest or notice
of dishonor, all of which the Company hereby waives. Interest accruing after an
Event of Default shall accrue at an interest rate equal to the lesser of 18% per
annum or the maximum rate permitted under applicable law. Nothing herein shall
limit Lender’s right to pursue any other remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this
Debenture as required pursuant to the terms hereof.

           (c)  At any time that the Company is in default of its obligations
under this Debenture, the Company shall not take the following actions without
written consent of the Lender:

      

(i)

Engage in any merger, sale or other transaction not in the ordinary course of
business; or

                   

(ii)   Incur Indebtedness exceeding two times (2x) the outstanding principal,
interest, and all other applicable fees and penalties owed on this Debenture; or

                  

(iii)

Make any payment, including salaries, to any stockholder or affiliate of the
Company; or

(iv)      Make any changes to the bylaws or certificate of incorporation of the
Company; or            





6






                  

(v)     Declare or pay any dividend in cash, stock or other property; or

                  

(vi)    Make any payment on any other debt obligation of the Company; or

                  

(vii)    Issue any additional stock of any kind of the Company

(d)

Should the indebtedness represented by this Debenture or any part thereof be
collected in any proceeding or placed in the hands of attorneys for collection,
the Company agrees to pay, in addition to the principal and interest due and
payable hereon, all costs of collecting this Debenture, including reasonable
attorneys' fees and expenses.           

6.     NEGATIVE COVENANTS.

         

(a)   

For so long as the Lender or any of its affiliates hold any unpaid portion of
this Debenture, the Company and its affiliates are prohibited from, among other
things, voting any securities of Company’s Corporation, in favor of:

   

(i)

 An extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries,

   

(ii)

 A sale or transfer of a material amount of Company’s assets or its
subsidiaries’ assets,

   

(iii)

 Any material change in Company’s present capitalization or divided policy,

   

(iv)

 Any other material change in Company’s business or corporate structure,

   

(v)

 A change in Company’s charter, bylaws, or instruments corresponding thereto

  

(vi)

 Causing a class of Company’s securities to be delisted from a national
securities association,

  

(vii)

 Causing a class of Company’s equity securities to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Securities
Exchange Act of 11934, as amended,

  

(vii)

 Terminating Company’s transfer agent,

(ix)

Taking any action which would impeded the purposes and objects of this Debenture
or

(x)

Taking any action, intention, plan or arrangement similar to any of those
enumerated above.




7.

MISCELLANEOUS.

(a)

If the date of any payment required by this Debenture be Saturday, Sunday or a
bank holiday, such payment shall be payable on the first business day following
such date.

(b)

The Company hereby expressly waives presentment, demand, protest or any other
notice whatsoever.

(c)

The Company shall have the right to enter into secured or unsecured borrowings
from commercial banks and comparable commercial credit institutions for the
purpose of financing inventory and fixed assets, upon approval of the Board of
Directors of the Company (“Permitted Borrowings”).  Permitted Borrowings shall
not require the prior approval of the Lender.  All other borrowings by the
Company shall be subject to the prior written approval of the Lender.



(d)

 This Debenture shall be binding upon and shall inure to the benefit of the
parties hereto, their successors, heirs and assigns.



(e)

The invalidity or partial invalidity of any provision of this Debenture shall
affect only such provision or part thereof and the balance of this Debenture
shall remain in effect.



(f)

The Company shall file a Form 8-K with the SEC disclosing this Debenture and all
of its terms within the timeframe mandated by the Commission.



(g)

It is understood and agreed that no failure or delay in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.

8.      TERMS OF FUTURE FINANCINGS.

(a)   So long as the Debenture is outstanding, upon any issuance by the Company
or any of its subsidiaries of any security with any term more favorable to the
holder of such security or with a term in favor of the holder of such security
that was not similarly provided to the Lender in the Debenture, then the Company
shall notify the Lender of such additional or more favorable term(s) and such
term(s), at the Lender’s option, shall become a part of the terms contained
herein this Debenture. The types of terms contained in another security that may
be more favorable to the holder of such security include but are not limited to:
terms addressing conversion discounts and terms addressing transfer agent
reserve shares.

9.     INFORMATION.





7






         

(a)   The Lender and its advisors, if any, have been, and for so long as the
Debenture remains outstanding will continue to be, furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
the Lender or its advisors. The Lender and its advisors, if any, have been, and
for so long as the Debenture remains outstanding will continue to be, afforded
the opportunity to ask questions of the Company. Notwithstanding the foregoing,
the Company has not disclosed to the Lender any material nonpublic information
and will not disclose such information unless such information is disclosed to
the public prior to or promptly following such disclosure to the Lender. The
Lender is not aware of any facts that may constitute a breach of any of the
Company's representations and warranties made herein.



10.     CHOICE OF LAW & VENUE.

               

(a)  All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof. Any claim or controversy arising out
of or relating to the interpretation, application or enforcement of any
provision of this Agreement, shall be submitted for resolution to a court of
competent jurisdiction in New York. The parties hereby consent to personal
jurisdiction and venue in New York.

11.     WAIVER OF TRIAL BY JURY.

              

 (a)  Each Party to this Agreement agrees that any suit, action, or proceeding,
whether claim or counterclaim, brought or instituted by any party hereto or any
successor or assign of any party on or with respect to this Agreement shall be
tried only by a court and not by a jury.  Each and every party hereby knowingly,
expressly, voluntarily and intentionally waives any right to a trial by jury in
any such suit, action or proceeding.  


IN WITNESS WHEREOF, the Company has caused this Debenture to be executed, sealed
and delivered on the date first above written.










Puget Technologies Inc




By:______________________

     

Name: Larson Elmore

     

Title:   CEO







Macallan Partners LLC.




By:_______________________

     

Name: Adam Didia

     

Title:   Member








8


